DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  LISA ZILVETI, o/b/o Z.Z., a minor,
                             Appellant,

                                    v.

                 RODERICK LYN, o/b/o K.L., a minor,
                            Appellee.

                              No. 4D19-533

                           [January 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stefanie C. Moon, Judge; L.T. Case No. DVCE-19-
000702.

  James S. Werter of The Law Office of Paul A. Krasker, P.A., West Palm
Beach, for appellant.

   Roderick Lyn, Pompano Beach, pro se.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.